AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into as of this 19th day of October, 2017 (the “Effective Date”) by and between
Southwest Bancorp, Inc., a bank holding company organized under the laws of the
State of Oklahoma (the “Company”), Bank SNB, an Oklahoma banking corporation
(“Bank SNB”), and Joe T. Shockley, Jr. (“Executive”) with reference to the
following:

WHEREAS, the Company and Executive entered into the Employment Agreement dated
November 15, 2012 and effective December 1, 2012, as amended December 15,
2015 (the “Agreement”); and

WHEREAS, Simmons First National Corporation (“Bancorp”) has agreed to acquire
all of the Bank pursuant to the terms of an Agreement and Plan of Merger (the
“Merger Agreement”) which provides that Southwest will be merged into Bancorp
(the “Merger”) and following the Merger the Bank will be merged into Simmons
Bank (the “Bank Merger”); and

WHEREAS, Bancorp believes that Executive will be key to the successful
integration of the Bank with Bancorp, and will be key to the continued
successful operation of the business of the Bank through the Bank Merger and for
a 60-day period following (the “Transition Period”); and

WHEREAS, Southwest and Executive have agreed to amend the Agreement to clarify
Executive’s eligibility for severance in the event of his death or Disability
following a Change of Control; and

WHEREAS, pursuant to Section 19 of the Agreement, the Company, Bank SNB and
Executive mutually desire to amend the Agreement as set forth herein.

NOW, THEREFORE, BE IT RESOLVED, that the Agreement is hereby amended as follows:
 

I.  Amendment to Section 4.2

Section 4.2 of the Agreement is hereby replaced in its entirety with the
following:

“4.2Change in Control Severance.

If, during the Term, the Executive experiences a Termination of Employment
within twelve (12) months following a Change of Control (i) by the Employer
without Cause pursuant to Section 4.1(b), (ii) due to a Constructive Termination
pursuant to Section 4.1(c) or (iii) due to death or Disability pursuant to
Section 4.1(e), then, upon such Termination of Employment, the Employer will pay
severance to the Executive in an amount equal to the sum of (i) two  (2) times
the Executive’s Annual Base Salary as in effect on the date of Termination of
Employment and (ii) one (1) times the average of the “Company Incentive Portion”
of the Executive’s



--------------------------------------------------------------------------------

 

Annual Bonus under the Southwest Bancorp Executive Leadership Team Incentive
Plan for the three (3) years immediately preceding the Change of Control, which
amount shall be paid in substantially equal installments not less frequently
than monthly over twelve (12) months.  Monthly severance payments shall be paid
in accordance with the Employer’s regular payroll practices, commencing with the
first payroll date that is more than sixty (60) days following the date of the
Executive’s Termination of Employment.  In addition, any service condition
contained in any equity awards outstanding in favor of the Executive shall be
deemed to have been satisfied immediately prior to the effective date of the
Termination of Employment.”

Except as provided in this Amendment, the Agreement shall remain in full force
and effect.

EXECUTED as of the day and year first written above.

COMPANY: SOUTHWEST BANCORP, INC.

By: /s/ Mark W. Funke

Name: Mark W. Funke

Title: President and CEO

BANK SNB:BANK SNB, an Oklahoma banking corporation

By: /s/ Mark W. Funke

Name: Mark W. Funke

Title: President and CEO

EXECUTIVE:/s/ Joe T. Shockley, Jr.

Joe T. Shockley, Jr.



 

2

--------------------------------------------------------------------------------